    
 

  
 
 
 
   
 

18 44 (Rev. 06/E7)

CIVIL COVER SHEET

I rnjétion, Onitained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
forist/ approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

 
 

The IS 44 civil cover sheet
provided by local rules of cot,

 

   

 

purpose of initiating the civil docket Sheet. (SKE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
I. (a) PLAINTIFYS © DEFENDANTS
Evanston Insurance Company G-Energy Enterprises, LLC, Energy Group Consultants, LLC, Energy
Group Consultants, Inc., and Andrew Perrong
(b) County of Residence of First Listed Plaintiff Lake County, IL County of Residence of First Listed Defendant _New Haven County, CT
(EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Naulty, Scaricamazza & McDevitt, LLC, 750 One Penn Center,

Philadelphia, PA, 19103, (215) 868-5116; Nicolaides Fink Thorpe
Michaelides Sullivan LLP, 10 S. Wacker, Chicago, IL 60606

 

 

  

  
  

 
 

 

 

   
 

 

  

 

 

         

 

 

 

 

 

   

 

   

 

  
 

   
  

  

 

 

 

 

 

 

 

 

 

 

 

IL BASIS OF JURISDI ION’; face an “X” in One Box Only} IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One fax for Nain
(For Diversity Cases Only) and One Box for Defendant)
Ol US. Government G3 Fefleral Question PTE DEF PTF —~DEF
Plaintiff (US. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place a4
of Business In This State “\
0 2 U.S. Government i of 4 / Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place M5 KS \
Defendant i f — Gndicate Citizenship of Parties in Item ii) of Business In Another Sfate
' j
i Of Citizen or Subject of'a O3 © 3 Foreign Nation i go6 a6 }
wi Foreign Country i
IV. NATURE OF SUIT (Place an “X” fn One Box Only) Click here for. Nat itxod iptions ff
: CONTRACT aS TORTS. ae ST SFORPEITURE/PENALTY [02 BANKRUPTCY
&& 110 fusurance i PERSONAL INJURY PERSONALINJURY |G 625 Drug Related Seizure O 422 Appeal 28 USC 158 OC) 375 Fateg ¢ as Aes
z © 120:Marine 310 Airplane 0 365 Personal Injury - of Property 21 USC 88E | C423 Withdrawal CG 376 Qui Tam (31 USC
4 0 i3¢ Miller Act 0 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
4 O 14f Negotiable Instrument %, Liability GO 367 Health Care/ CF 405 State Reapportionment
\ O 1f0 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical == PROPERTY RIGHTS 2] O 410 Antitrust
5 & Enforcement of Judgment Slander Personal iyjury O 820 Copyrights © 430 Banks and Banking
% C7 ES) Medicare Act 0 330F inployers* Product Liability CF 830 Patent O 450 Commerce
, 0 152 Recovery of Defaulted Liability O 368 Asbestos Personal CF 835 Patent - Abbreviated 460 Deportation
‘, Student Loans © 340 Marine Injury Product New Drug Application |() 470 Racketeer Influenced and
\ (Excludes Veterans} (CF 345 Marine Product Liability 1 840 Trademark Cormpt Organizations
C453 Recovery of Overpayment Liability PERSONAL PROPERTY (ce BABOR: - Soo) SOCIAL SECURIDYs=.. =] 480 Consumer Credit
f Veteran’s Benefits CO 350 Motor Vehicle CO) 370 Other Fraud O 740 Fair Labor Standards B 861 WIA (1395f0) O 490 Cable/Sat TY
© 160 Stackholders’ Suits G 354 Motor Vehicle 0 371 Truth in Lending Act 0) 862 Black Lang (923) CF 850 Securities/Commodittes/
O £90 Other ct Product Liability C1 380 Other Personal O 724 Labor/Management DO 863 DIWC/DEWW (03g) Exchange
C7 £95 Contract Product Liability | 360 Other Personal Property Damage Relations OG 864 SSID Title XVI CO) 890 Other Statutory Actions
C1 £96 Franchise Injury G 385 Property Damage 1 740 Railway Labor Act CO 865 RSI (405(6) CO) 891 Agricultural Acts
CJ 362 Personal Injury ~ Product Liability C1 751 Family and Medical OC 893 Environmental Matters
Medical Maipractice Leave Act O 895 Freedom of Information
: STVIL; RIGHTS PRISONER PETITIO! G 790 Other Labor Litigation LSEPEDERALTAX: SUITS Act
C1 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S, Plaintiff O 896 Arbitration
OC) 220 Foreclosure G 441 Voting O 463 Alien Detainee Income Security Act or Defendant} CF 899 Administrative Procedure
230 Rent Lease & Ejectinent CO) 442 Employment Gi 310 Motions to Vacate 7 871 IRS—-Third Party Act/Review or Appeal of
© 240 Torts to Land 0 443 Housing’ Sentence 26 USC 7609 Agency Decision
O 245 Tart Product Liability Accommodations (1 530 General 0 950 Constitutionality of
CJ) 290 AlE Other Real Property 445 Amer. w/Disabilitics -|( $35 Death Penalty Tc) IMMIGRATION es State Statutes
Employment Other: O 462 Naturalization Application
C1 446 Amer. w/Disabilities -] 0 540 Mandamus & Other | 0) 465 Other Immigration
Other O 550 Civil Rights Actions
4 C448 Education 0 555 Prison Condition
1 560 Cevil Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an “X" in One Box Only)
hX1 Onginal 2 Removed from O 3  Remanded from 4 Reinstated or © 5 Transferred from © 6 Multidistrict O & Muitidistrict
5 Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
a (specifi) Transfer Direet-Hile

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): \

Ad 28 U.S.C, § 1332(a) |
VI.SCAUSE OF ACTION [pic description of cause: /
Insurance coverage declaratory judgment

VIE REQUESTED IN [fl CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complajfit:

 

 

 

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 4G ais JURY DEMAND: Yes xX
Vill. RELATED CASE(S) WNC as -_
See ir fons): i
IF ANY é reine) , JUDGE DOCKET NUMBER \ 1 5 2018
DATE SIGNATURE OF ATTORNEY OF RECORD peer”
07/18/2019 te -
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP FUDGE MAG. JUDGE
   

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

” Case 2:19- “Cv /-0813Q- CDJ Document 1-4 Filed 07/15/19 P
‘ = UNITED STATES DISTRICT COURT Cy 5/3 C

 

 

 

. © &
j eS DESIGNATION FORM 4 oY | Le
(to be used by. counsel or pro se plelbtiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}
Addvess of Plaintif, . 10 Parkway N. #100, Deerfield, [IL 60015
Address of Defendant: 214 Spruce Hill Rd. Branford, CT 06405

Various, including Philadelphia, PA

Place of Accident, Incident or Transaction: |

 

RELATED CASE, IF AN¥®
Case Number; Judget.. Date Terminated:

Civil cases are deemed related when Fes is answered to any of the foilawing questions:

1. [s this case related to properly included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court? —

9. Does this case involve the same issuc of fact or grow out of (he same (ransaction as a prior suit Yes [| No
pending or wilhin one year previously terminated action in this court? " °
3, Does this case involve the validily or infringement of a patent already in suil or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this courl?

>

Is this case a second or successive habeas corpus, soci
case filed by ihe same individual?

ceurity appeal, or pro se civil righis Yes [| wo [Y]

f*] islnot related to any case now pending or within one year previously terminated action in

HOT:

Attorney-al-Law / Pro Se Plaintiff Attorney 1D, i {if applicable}

    
 

| certily that. to my knowledge, the within case (7) is
this court except as noted above:

DATE: dH (5/2014

\

 

 

 

CIVIL: (Place a ¥ in one category only)

de Federal Question Cases: B\ Diversity Juvisdictian Cases:

[} 1. Indemnity Contract, Marine Contract, and All Other Contracts 1, Insurance Contract and Other Contracts
[] 2. FELA 2. Airplane Personal Injury

F] 3. Jones Act-Personal Injury 3. Assaull, Defamation

Eio4. Antitrast L.] 4. Marine Personal Injury

fF] 3. Patent L.] 5. Motor Vehicic Personal Injury

i] 6. Labor-Management Relations [] 6, Other Personal Injury (Please specifiy:
CT] 7. Civil Rights Fl 7, Products Liability

[] 8. Habeas Corpus fF.) 8. Products Liability - Asbestos

(] 9%. Securities Act(s) Cases fF] 9. All other Diversity Cases

[] 10. Social Security Review Cases (Please specifiy)s:_

E) 11. Ali other Federal Question Cases

(Please specify}:

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case fram eligibility for arbitration.)

  
 

o counsel of record or pro se plaintiff, do hereby cerlify:

>ursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
xcecd the sum of $150,000.00 exclusive of interest and costs:

“JUL 15 2019
t1ib/2019 _ CL f aoe 409?

mutorney-at- Law / Pro Se Plaintiff Attorney LD. i fifapplicable)

 

NOTE: A triai de nove will be a irial by fury oily if there has been compliance with FRCP. 38.

 

Che G09 (F 2b}

 
 
   

co? FP THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Evanston Insurance Company : CIVIL ACTION

‘ : 19 3130

G-Energy Enterprises, LLC, et al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a‘ Case. Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy-on all defendants, (See § 1:03 of the plan set forth on the reverse
side of this form.) In the everit that.a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Mattagement Track Designation Form specifying the track
to which that defendant beliéves the case should be assigned. :

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( }

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from

 

 

 

exposure to asbestos. ()
(e) Special Management — Cases that do not fall into’ tracks (a) through (a) that ate

commonly referred to ds complex and. that need special of interise management by

the court, (Gee reverse side of this form for a detailed explanation. of special.

management cases.) . )
(f) Standard Management — Cases that do not fall into any one of the other tracks. PY

ahah Ly b~— Einar Dns Ce
Date ' 7  Attorney-at-law Attorney for
21S -S6P-SIIG AIS - SGF-2079 Temith @ waulty. con
eS 5

Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

JL 15 2018
